The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Acknowledgement is made of Applicant's remarks, amendments and the Declaration under Rule 1.132 in the response filed July 26, 2021.  

Priority
This application, 17/119,527, filed 12/11/2020 claims priority to provisional application 62/947,968, filed 12/13/2019.  

Withdrawn Rejections

Claim rejections – 35 USC § 103
The rejection of Claims 1, 5 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Thompson et al. in US patent 7,560,586 in view of Bastin et al. in Organic Process Research & Development 2000, 4, 427 – 435 is rendered moot and is withdrawn in response to the unexpected results provided in the Rule 1.132 Declaration submitted by Stephen Wald (heretofore “the Wald Declaration”). 
The rejection of Claims 2 – 4, 6, 7 and 22 under 35 U.S.C. 103(a) as being unpatentable over Thompson et al. in US patent 7,560,586 in view of Bastin et al. in Organic Process Research & Development 2000, 4, 427 – 435 and further in view of et al. in US 2010/0056481 is rendered moot and is withdrawn in response to the unexpected results provided in the Wald Declaration.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant representative Jeffrey J. Ellison on August 4, 2021.
The claims have been amended as follows:

Claim 1. (Amended) An amorphous zinc salt of 2-[3-[(3R)-3-[[2-chloro-3-(trifluoromethyl)phenyl]methyl-(2,2- diphenylethyl)amino]butoxy]phenyl]acetic acid (Compound 1), wherein the zinc salt is a 2:1 (Compound 1:zinc) salt.

Claim 3. (Cancelled)

Claim 22. (Amended) The zinc salt of claim 1 [[3]], wherein the zinc salt has a peak with increased intensity relative to the free acid at about 1590 ± 10 cm-1 and a peak with reduced intensity relative to the free acid at about 1710 ± 10 cm-1 as measured by Fourier-transform infrared spectroscopy (FTIR).


Reasons for Allowance
The following is an examiner's statement of reasons for allowance: The claimed subject matter drawn to an amorphous zinc salt of 2-[3-[(3R)-3-[[2-chloro-3-(trifluoromethyl)phenyl]methyl-(2,2-diphenylethyl)amino]butoxy]phenyl]acetic acid (Compound 1), wherein the zinc salt is a 2:1 (Compound 1:zinc) salt, is allowed as being neither anticipated by nor obvious over the closest prior art.
The closest prior art is described as follows:
As discussed in the section withdrawing the applied prior art rejections under 35 U.S.C. 103(a), Thompson discloses Compound 1 in the form of a hydrochloride salt, but neither teaches nor suggests Compound 1 in the form of a zinc salt.
Further, as discussed in the Wald Declaration, the zinc salt displays advantageous physical properties (a free flowing solid) compared to a large number of anionic and cationic counterions known in the prior art (as disclosed by the Bastin reference), most of which failed to produce any isolatable solids or yielded products in the form of oils or sticky gums (Declaration, paragraphs 6 and 7).  Further, the amorphous 2:1 zinc salt of Compound 1 is unexpectedly stable thermally, and unexpectedly stable with respect to undesired esterification when formulated in a self-emulsifying drug delivery system (SEDDs), compared to the known hydrochloride salt (Declaration, paragraphs, 8 and 9).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 4 – 8 and 22 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DENNIS HEYER/Primary Examiner, Art Unit 1628